DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda US 6,341,253.
Regarding claim 1, Honda discloses a system for crankshaft tooth encoding for a crank pulse wheel of a vehicle, the system comprising: a read module configured to identify a tooth type for N number of teeth in a sliding buffer based on at least one tooth characteristic, wherein N is a positive integer less than a total number of teeth of the crank pulse wheel; a buffer module configured to calculate a buffer value for the sliding buffer corresponding to a collection of teeth represented in the sliding buffer; and a position module configured to determine an angular position of the crank pulse wheel based on the buffer value and broadcast the angular position to one or more vehicle systems of the vehicle. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.



Regarding claim 3, Honda discloses wherein the N number of teeth in the sliding buffer is based on an encoding type of the read module. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.

Regarding claim 4, Honda discloses wherein the encoding type represents the at least one tooth characteristic as one of a number of characteristic values. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.

Regarding claim 5, Honda discloses wherein the number of characteristic values to the power of the N number of teeth in the sliding buffer is greater than or equal to the total number of teeth of the crank pulse wheel. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.

Regarding claim 6, Honda discloses wherein the encoding type of the read module is binary. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.

Regarding claim 7, Honda discloses wherein the read module is further configured to set the N number of teeth in the sliding buffer based on a desired angular resolution of the one or more vehicle systems. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.



Regarding claim 9, Honda discloses wherein the at least one characteristic is a height of the N number of teeth. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.

Regarding claim 10, Honda discloses wherein the one or more vehicle systems include a fuel injection system of the vehicle. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.

Regarding claim 11, Honda discloses a method for crankshaft tooth encoding for a crank pulse wheel of a vehicle, the method comprising: identifying a tooth type for N number of teeth in a sliding buffer based on at least one tooth characteristic, wherein N is a positive integer less than a total number of teeth of the crank pulse wheel; calculating a buffer value for the sliding buffer corresponding to a collection of teeth represented in the sliding buffer; determining an angular position of the crank pulse wheel based on the buffer value; and broadcasting the angular position to one or more vehicle systems of the vehicle. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.

Regarding claim 12, Honda discloses wherein each tooth of the total number of teeth is associated with a corresponding buffer value, and wherein buffer values are unique. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.



Regarding claim 14, Honda discloses wherein the buffer values and corresponding angular positions are stored in a lookup table. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.

Regarding claim 15, Honda discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a computer, causes the computer to perform a method for crankshaft tooth encoding comprising: identifying a tooth type for N number of teeth in a sliding buffer based on at least one tooth characteristic, wherein N is a positive integer less than a total number of teeth of a crank pulse wheel of a vehicle; calculating a buffer value for the sliding buffer corresponding to a collection of teeth represented in the sliding buffer; determining an angular position of the crank pulse wheel based on the buffer value; and broadcasting the angular position to one or more vehicle systems of the vehicle. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.

Regarding claim 16, Honda discloses wherein each tooth of the total number of teeth is associated with a corresponding buffer value, and wherein buffer values are unique. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.

Regarding claim 17, Honda discloses wherein the N number of teeth in the sliding buffer is based on an encoding type. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.

Regarding claim 18, Honda discloses wherein the encoding type represents the at least one tooth characteristic as one of a number of characteristic values. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.

Regarding claim 19, Honda discloses wherein the number of characteristic values to the power of the N number of teeth in the sliding buffer is greater than or equal to the total number of teeth of the crank pulse wheel. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.

Regarding claim 20, Honda discloses wherein the N number of teeth in the sliding buffer is set based on a desired angular resolution of the one or more vehicle systems. See FIG. 2A, 2B, 10A, and 10B and col. 3, ll. 24 – col. 4, ll. 65.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747